Title: Memoranda Concerning Algiers, [ca. January 1788]
From: Jefferson, Thomas
To: 



[ca. Jan. 1788]

Dr. Warner from Algiers.
He is surgeon in the British navy: has resided in Algiers 3 years on leave: is now called to England, but expects leave to return to Algiers.
American prisoners. Two are dead of the plague, one of the small pox, and Capt. Coffyn is lately dead of a consumption. The dey bought some of our captives, and beylick (the government) the rest. They are all employed in labour, except the two captains (Obrian and Stephens) and the 2. mates. These have been withdrawn by the Spanish consul. All captives may be withdrawn by any responsible person, paying the owner from half a chequin to a chequin (10 livres) a month. He must feed and clothe them moreover. Food is worth about a chequin and clothing half a chequin a month. If they run away, or die in his possession he is answerable for their value exorbitantly fixed. The custom is to send them to the hospital as soon as they are taken sick, and if they die  there the person is not answerable. Our four have all died in the hospital. The captives of no nation have been ransomed since the Spanish treaty for less than 500, 550 to 600 chequins. The Neapolitans paid the Spanish price. The French captives redeemed by the religious order were malefactors sent by Spain to Oran, in punishment, and fugitives from France. Slaves from thence are valued but at half price because of their worthless character. The English have a right by treaty to demand their subjects without ransom, though taken in the vessel of another nation. Yet Logie, their consul at Algiers has never demanded the English taken in our two ships. There is no danger of our prisoners escaping, if taken out on the usual conditions.
Logie is a drunkard, and his wife a prostitute. None of the other consuls associate with him. The French consul is a respectable man. There is but one English and one French merchant there. The English merchant is Wolf, by birth an Irishman, 50 years old, sensible, honest, long resident there, well acquainted with the country, and it’s politicks, and respected by the government and by all the Consuls. He has a wife and 2 children. He has been promised the English consulship, but disappointed. He was recommended by the Dey and Count d’Espilly to be Spanish consul, but they had before named another. All the foreign consuls receive from six to eight hundred guineas a year, salary, clear of deductions.
The method of doing business with that government is to go as a private man, to sound privately, to make a good friend by presents, before the business is declared. He thinks it would have cost us a million of dollars to obtain peace when Lamb was there. Lamb did not drink there, nor conduct himself otherwise amiss. He had little to do with Logie. He was misadvised by the French Consul. His watches &c would not have been accepted because not in the taste of those people. The moment too was unfavorable, because the Spaniards, Neapolitans, and Portuguese were then suing for peace.
The Dey is 80 years old with ulcers in his legs. When he dies all treaties must be renewed. The French and English do not pay an annual tribute: but they make presents from time to time. The English are most respected. The Americans considered as their descendants and on equal ground. The French well respected. The Spaniards despised and considered as a conquered nation. In general the Northern people are more respected than the Southern.

Their road is very dangerous: the harbour safe, and strongly defended. They have 9 vessels from 20. to 36. guns and 4. or 5. smaller. They are sharp built, and swift; but so lightly built that one good broadside of a frigate suffices for them. Their rigging is good, and their guns of the same caliber, all these things being furnished them by the Danes, Swedes, and Dutch. Besides this they have a Frenchman who casts very good cannon and mortars for them. Their cannon are badly pointed and worked in action, being served by ignorant natives. 4. or 5. of these vessels belong to the government, and they name the officers to all the rest and have a third of the prizes. But these vessels were never known to act together. Therefore 3. good frigates in constant cruize would suffice. Nor need they cruize in Nov. Dec. Jan. Feb. because the Algerines never go out in these months. Nor do they go out at all when they hear that there are vessels cruising off their port for them. They heard once that 3 American frigates were cruising for them off the streights of Gibraltar, and all their vessels were ordered not to go out of the streights. They go sometimes as far as the channel and the Western isles.
